DETAILED ACTION


This action is in response to applicant’s amendment filed on 8/10/2022.  Claims 1-6 and 8-29 are still pending in the present application.  This Action is made FINAL. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8, 10, 12, 13, 19, 21-27 and 29 Is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170247108) in view of Emami (US 20170029107).

Referring to claim 1, Ljubuncic discloses a method for upgrading a piece of network equipment in a communication network (abstract; paragraphs 0019, 0056 - method for managing servers in a data center by performing maintenance tasks such as installing an update), 

obtaining by  (figure 1 (114) - remote computing device. paragraph 0063 - the communication management module 610 of the remote computing device 114 is configured to receive and process network packets from other devices (e.g. servers 106) an indication of a need to upgrade the piece of network equipment (paragraph 0074 last sentence - the task management module 670 of the remote computing device 114 is configured to receive information related to the present condition, analyze the received condition information, and determine whether to initiate a task (e.g. ... a maintenance task, etc.) and
providing by  (figure 1 (114) - remote computing device. paragraph 0063 - the communication management module 610 of the remote computing device 114 is configured to receive and process network packets from other devices (e.g. servers 106) a Abstract, the UAV can receive instructions from a remote computing device) towards an unmanned aerial vehicle  (figure 1 (108) - UAV ) for the unmanned aerial vehicle to perform an upgrade on the piece of network equipment (paragraph 0075 & figure 6 (670) - the task management module 670 of the remote computing device 114 is configured to transmit a task request message (e.g. ..., a maintenance request, etc) to the UAV; paragraph 0106 & figure 13 (1320) - the UAV may apply an update to the server).
	Ljubuncic does not specifically state that the obtain and the providing are performed by a monitoring device.
	However, Ljubuncic discloses that the remote computing device (paragraph 0063) and the communication management module 610 of the remote computing device 114 is configured to receive and process network packets from other devices (e.g. servers 106). And the UAV can receive instructions from a remote computing device that define a type of task to be performed by the UAV in the data center and perform such a task (see Abstract and Par. 6. Further, note that one skilled in the would recognize that the monitoring device and control node could be one device).
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ljubuncic such that the monitoring node and the control node would two separate devices for the purpose of dividing tasks to two devices. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Ljubuncic is not relied on for wherein the control node controls operations of the unmanned aerial vehicle.
Emami discloses the control node controls operations of the unmanned aerial vehicle.
Harris discloses (Par. 96, “controller 610 may be implemented as a remote control for UAV 630, for example, and include one or more user interfaces (e.g., joysticks, buttons, touch screens, and/or other user interfaces), displays, wireless transmission and reception systems, and/or other modules. UAV controller 610 may be configured to generate UAV controller data”).
it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Ljubuncic by providing the remote control to control the operations of the UAV for the purpose of providing a robust system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the indication is obtained as a notification from the piece of network equipment (paragraph 0074 teaches that an asset (e.g. a server) can detect the present condition which triggers maintenance tasks. Note that in that case, it is a straightforward implementation to receive the condition information of the asset as a notification from the asset).
Referring to claim 5, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the request comprises an identification of the piece of network equipment and location information of the piece of network equipment (paragraph 0217, “instructions … include location information … of more or4 more assets”. Further, the feature to include within an upgrade request the identification of the equipment that is to be upgraded, comes within the scope of the customary practice followed by persons skilled in the art).
Referring to claim 6, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the request comprises an identification of: how to upgrade the piece of network equipment (400) and/or a cause of the need to upgrade the piece of network equipment (Par. 75, “the task request message includes a type of task to be performed, as well as one or more task execution instructions (i.e., directions on what task is to be performed and/or instruction how to perform said task) usable by the UAV 108 to perform the requested task”).
Referring to claim 7, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the request is provided to a control node of the unmanned aerial vehicle (Par. 108, “by the processor 302, the communication circuitry 310, and/or other components of the UAV 108 to cause the UAV 108 to perform the methods”).
	Referring to claim 8, the combo of Ljubuncic/Emami discloses the method according to claim 1, further comprising: providing a further request towards the unmanned aerial vehicle for the unmanned aerial vehicle to perform diagnostics on the piece of network equipment, to perform maintenance of the piece of network equipment, and/or to enquire the piece of network equipment for information (Par. 106, “To perform maintenance on the server, in some embodiments, in block 1318, the UAV 108 may perform a diagnostic check on the server”. Also see Par. 133, 158 and 210. Par. 53, Par. 54, “transmit a request to the UAV 108 to perform a visual inspection to inspect the data cables”).
Claim 10 recites features analogous to the features of claim 1, thus, it is rejected for the same reasons.
Referring to claim 12, the combo of Ljubuncic/Emami discloses the method according to claim 10, wherein the request comprises an identification of the piece of network equipment (400) and location information of the piece of network equipment (paragraph 0217, “instructions … include location information  … of more or4 more assets”. Further, the feature to include within an upgrade request the identification of the equipment that is to be upgraded, comes within the scope of the customary practice followed by persons skilled in the art).
Referring to claim 13, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the request comprises an identification of: how to upgrade the piece of network equipment (400) and/or a cause of the need to upgrade the piece of network equipment (Par. 75, “the task request message includes a type of task to be performed, as well as one or more task execution instructions (i.e., directions on what task is to be performed and/or instruction how to perform said task) usable by the UAV 108 to perform the requested task”).
Referring to claim 19, the combo of Ljubuncic/Emami discloses the method according to claim 10, further comprising: obtaining, by the control node (300), a further request from the monitoring unit for the unmanned aerial vehicle to perform diagnostics on the piece of network equipment, to perform maintenance of the piece of network equipment for information; and instructing, by the control node, the unmanned aerial vehicle to perform diagnostics on the piece of network equipment, and/or to enquire the piece of network equipment for information (Par. 106, “To perform maintenance on the server, in some embodiments, in block 1318, the UAV 108 may perform a diagnostic check on the server”. Also see Par. 133, 158 and 210. Par. 53, Par. 54, “transmit a request to the UAV 108 to perform a visual inspection to inspect the data cables ”).
Referring to claim 21, the combo of Ljubuncic/Emami discloses the method according to claim 19, further comprising: performing (S206), by the unmanned aerial vehicle (500), diagnostics on the piece of network equipment, performing maintenance of the piece of network equipment (400), and/or enquiring the piece of network equipment for information (Par. 106, “To perform maintenance on the server, in some embodiments, in block 1318, the UAV 108 may perform a diagnostic check on the server”. Also see Par. 133, 158 and 210. Par. 53, Par. 54, “transmit a request to the UAV 108 to perform a visual inspection to inspect the data).
Referring to claim 22, the combo of Ljubuncic/Emami discloses the method according to claim 10, further comprising: providing an upgrade from the unmanned aerial vehicle to the piece of network equipment (paragraph 0074 last sentence - the task management module 670 of the remote computing device 114 is configured to receive information related to the present condition, analyze the received condition information, and determine whether to initiate a task (e.g. ... a maintenance task, etc. Par. 106, “To perform maintenance on the server, in some embodiments, in block 1318, the UAV 108 may perform a diagnostic check on the server”. Also see Par. 133, 158 and 210. Par. 53, Par. 54, “transmit a request to the UAV 108 to perform a visual inspection to inspect the data).
Referring to claim 23, the combo of Ljubuncic/Emami discloses the method according to claim 22, wherein providing the upgrade involves physical interaction between the unmanned aerial vehicle (500) and the piece of network equipment (Par. 34, “sensors may include a reader (e.g., a radio-frequency identification (RFID) reader, a near field communication (NFC) reader, a barcode scanner”, note that the UAV would get physically close to the server in order to allow RFID reader to read the RFID).
Referring to claim 24, the combo of Ljubuncic/Emami discloses the method according to claim 23, wherein the unmanned aerial vehicle is provided with a vertically and/or horizontally extending member configured for physical interaction with the piece of network equipment (Par. 104, “the UAV 108 may land on a docking station (e.g., the docking station (1) 122 of the server rack 116, the docking station (N) 130 of the server rack 124 (N), etc.) ” note that UAV can land on the surface of the server, thus, the landing gear allowing it land is the vertically and/or horizontally extending member for this purpose).
Referring to claim 25, the combo of Ljubuncic/Emami discloses the method according to claim 23, wherein the piece of network equipment is provided with a vertically and/or horizontally arranged interface configured for physical interaction with the unmanned aerial vehicle (Par. 104, “the UAV 108 may land on a docking station (e.g., the docking station (1) 122 of the server rack 116, the docking station (N) 130 of the server rack 124 (N), etc.,)” note that UAV can land on the surface of the server, thus, the surface of the server allowing the UAV to land is the vertically and/or horizontally extending member for this purpose).
	Referring to claim 26, the combo of Ljubuncic/Emami discloses the method according to claim 22, wherein providing the upgrade involves short-range wireless communications between the unmanned aerial vehicle (500) and the piece of network equipment (Par. 125, 91, 150, “ (RFID) reader, a near field communication (NFC) reader, a barcode scanner, and a quick response (QR) code scanner”).
Referring to claim 27, the combo of Ljubuncic/Emami discloses the method according to claim 23, wherein how to provide the upgrade from the unmanned aerial equipment is dependent on a least one of: type of the upgrade and storage capacity needed for the upgrade (Par. 53, “ the task execution information (e.g., a type of task to be performed, instruction how to perform the type of task, etc.) and/or task result information (i.e., results of the executed task) may be stored in the task data 506.” Par. 75, “he task request message includes a type of task to be performed, as well as one or more task execution instructions (i.e., directions on what task is to be performed and/or instruction how to perform said task)”).

Referring to claim 29, the combo of Ljubuncic/Emami discloses the method according to claim 10, wherein the piece of network equipment (400) is a radio access network node or a core node (paragraph 0074 and paragraph 0075 & figure 6 (670) - the task management module 670 of the remote computing device 114 is configured to transmit a task request message (e.g. ..., a maintenance request, etc) to the UAV).


Referring to claim 3, the combo of Ljubuncic/Emami discloses the method according to claim 1, wherein the notification comprises an indication of what upgrade is needed for the piece of network equipment (paragraph 0079, the task management module 670 of the remote computing device may additionally include a task trigger detection module. This additional module is configured to detect a trigger or event that will initiate a task to be performed by the UAV). 
It would be obvious to the person skilled in the art, namely when the same result is to be achieved, to apply the task trigger detection module with corresponding effect, e.g. to detect the occurrence of a broken communication link with an asset (e.g. server) and to use the detected event as trigger for a maintenance task to be performed by the UAV.
Referring to claim 9, the combo of Ljubuncic/Emami discloses the method according to claim 8, wherein the request for the unmanned aerial vehicle to upgrade the piece of network equipment is a second request, and wherein the further request is provided before the second request is provided (Par. 93, “determine whether another asset inventory update has been requested.” Par. 96, “For example, in block 1012, the remote computing device 114 transmits the task request message including a type of task to be performed. In another example, in block 1014, the remote computing device 114 may transmit the task request message including information indicating which assets to perform the task on. In still another example, in block 1016, the remote computing device 114 may transmit the task request message including information indicating what information is to be collected during performance of the task. In yet another example, in block 1018, the remote computing device 114 may transmit the task request”. Par. 97, “the task request message (i.e., a visual inspection task request) may include one or more visual inspection task instructions, which may include any type of instructions usable to perform the visual inspection task, such as which objects are to be visually inspected, a degree of visual inspection to be performed, locations of the objects to be visually inspected, etc. Additionally, in some embodiments, the task request message may include additional visual inspection task instructions”).
It would be obvious to the person skilled in the art before the filing date of the claimed invention, namely the request for the unmanned aerial vehicle to include a second request and a further request such that the further request is provided before the second request is provided in order to do diagnostics first before upgrading. 
Referring to claim 20, the combo of Ljubuncic/Emami discloses the method according to claim 19, wherein the request for the unmanned aerial vehicle to upgrade the piece of network equipment is a second request, and wherein the further request is obtained before the second request is obtained (Par. 93, “determine whether another asset inventory update has been requested.” Par. 96, “For example, in block 1012, the remote computing device 114 transmits the task request message including a type of task to be performed. In another example, in block 1014, the remote computing device 114 may transmit the task request message including information indicating which assets to perform the task on. In still another example, in block 1016, the remote computing device 114 may transmit the task request message including information indicating what information is to be collected during performance of the task. In yet another example, in block 1018, the remote computing device 114 may transmit the task request”. Par. 97, “the task request message (i.e., a visual inspection task request) may include one or more visual inspection task instructions, which may include any type of instructions usable to perform the visual inspection task, such as which objects are to be visually inspected, a degree of visual inspection to be performed, locations of the objects to be visually inspected, etc. Additionally, in some embodiments, the task request message may include additional visual inspection task instructions”).
It would be obvious to the person skilled in the art before the filing date of the claimed invention, namely the request for the unmanned aerial vehicle to include a second request and a further request such that the further request is provided before the second request is provided in order to do diagnostics first before upgrading. 
Claims 4, 15-18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljubunic (US 20170247108) in view of Emami and further in view of well-known prior art (MPEP 2144.03). 
Referring to claim 28, Ljubuncic discloses the method according to claim 10.
However, Ljubuncic does not explicitly state wherein upgrade concerns at least one of: rebooting the piece of network equipment, and updating software and/or firmware of the piece of network equipment.
	The examiner takes official notice of the fact that rebooting a network equipment, and updating software and/or firmware  is well known in the art.  In fact computer equipment customarily receive software updates and get rebooted all the time.
	An advantage of rebooting and updating software/firmware is to keep up with the newest technological upgrades.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ljubuncic such that the network equipment would be updated with software/firmware updates and rebooted, for the purpose of keeping up with the newest technologies and providing available improvements to the system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, Ljubuncic discloses the method according to claim 1, but is not relied on for: wherein the indication is defined by a lack of response to, or lack of communications with, the piece of network equipment.
The examiner takes official notice of the fact that triggering an indication for diagnosis or update due to lack of communication or response from a network device is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ljubuncic such that the system would send an indication to inquire about any problems due to lack of communication, for the purpose of repairing any issues that caused the no response or no communication. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15 the combo of Ljubuncic/Emami, discloses the method according to claim 10, but is not relied on for wherein the unmanned aerial vehicle only is allowed to upgrade the piece of network equipment after successful authentication of the unmanned aerial vehicle by the piece of network equipment.
	The examiner takes official notice of the fact that it is customary practice to authenticate the entity that performs the upgrades in order to ensure the security of the equipment to be upgraded. It would therefore be obvious to the skilled person to apply this customary practice with a corresponding effect to the UAV that instructs to upgrade a given network equipment.
 is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ljubuncic such that the system would authenticate first before authorizing the UAV to upgrade or update the network node. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 16, the combo of Ljubuncic/Emami discloses the method according to claim 10, but is not relied on for performing  authentication between the unmanned aerial vehicle (500) and the piece of network equipment.
The examiner takes official notice of the fact that it is customary practice to authenticate the entity that performs the upgrades in order to ensure the security of the equipment to be upgraded. It would therefore be obvious to the skilled person to apply this customary practice with a corresponding effect to the UAV that instructs to upgrade a given network equipment.
 is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ljubuncic such that the system would authenticate first before authorizing the UAV to upgrade or update the network node. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 17, the combo of Ljubuncic/Emami and Well-known art discloses the method according to claim 16, and further discloses wherein the unmanned aerial vehicle is provided with a near-field communications interface, a radio-frequency identification, RFID, tag, and/or a Bluetooth interface for authenticating with the piece of network equipment (Ljubuncic, Par. 34, 125,  “radio frequency identification (RFID) reader, a near field communication (NFC) reader, a barcode scanner, and a quick response (QR) code scanner”).
Referring to claim 18, the combo of Ljubuncic/Emami and Well-known art discloses the method according to claim 16, wherein the piece of network equipment is provided with a near-field communications interface, a radio-frequency identification, RFID, tag reader, and/or a Bluetooth interface for authenticating the unmanned aerial vehicle (Ljubuncic, Par. 125, 91, 150, “ (RFID) reader, a near field communication (NFC) reader, a barcode scanner, and a quick response (QR) code scanner”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljubunic (US 20170247108) and Emami in view of Pasko (US 20150336668).
Referring to claim 11, Ljubuncic discloses the method according to claim 10, but is not relied on the unmanned aerial vehicle is selected from a pool of unmanned aerial vehicles which the control node controls.
	In an analogous art, Pasko discloses the unmanned aerial vehicle is selected from a pool of unmanned aerial vehicles which the control node controls (Par. 12, “UAV platform may select, from the pool of UAVs, a UAV that is capable of . . . ”).
It would be obvious to the person skilled in the art before the filing date of the claimed invention, to modify the system of Ljubuncic by allowing a pool of UAVs to be available and to choose a UAV from the pool of UAVs in order to provide sufficient UAVs for additional tasks. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ljubunic (US 20170247108) in view of Emami in view of Pasko (US 20150336668) and further in view of Klein (US 20180011751).
Referring to claim 14, the combo of the combo of Ljubuncic/Emami /Pasko discloses the method according to claim 11, but is silent on wherein which unmanned aerial vehicle in the pool of unmanned aerial vehicles to select is dependent on the identification of how to upgrade the piece of network equipment and/or the identification of the cause of the need to upgrade the piece of network equipment.
	In an analogous art, Klein discloses which unmanned aerial vehicle in the pool of unmanned aerial vehicles to select is dependent on the identification of how to upgrade the piece of network equipment and/or the identification of the cause of the need to upgrade the piece of network equipment (Par. 2, “unmanned aerial vehicles … performing a wide variety of human tasks  . . . each UGV, UAV and/or robot is designated and built to perform a specific task”. Note that UAVs can be configured to perform specific tasks).
It would be obvious to the person skilled in the art before the filing date of the claimed invention, to modify the system of Ljubuncic by proving task specific UAVs such that task specific UAVs would be assigned to their specific tasks from the pool of UAVs for the purpose of providing an efficient network updating system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Response to Arguments
Applicant’s arguments submitted 8/10/2022 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/                                                                                                                 
 Primary Examiner, Art Unit 2644